873 F.2d 253
William Alvin SMITH, Petitioner-Appellant, Cross-Appellee,v.Walter ZANT, Warden, Georgia Diagnostic and ClassificationCenter, Respondent-Appellee, Cross-Appellant.
No. 88-8436.
United States Court of Appeals,Eleventh Circuit.
May 2, 1989.

Stephen H. Glickman, Auckerman, Spaeder, Goldstein, Taylor & Kolker, Washington, D.C., and Stephen B. Bright, Atlanta, Ga., for petitioner-appellant, cross-appellee.
Dennis R. Dunn, Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee, cross-appellant.
Appeals from the United States District Court for the Middle District of Georgia;  Duross Fitzpatrick, District Judge.
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.

ON SUGGESTION FOR REHEARING IN BANC

1
(Opinion August 26, 1988, 11th Cir., 1988, 855 F.2d 712)

BY THE COURT:

2
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


3
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of June 5, 1989, on a date hearafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.